Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 1 of 63




                                   EXHIBIT A
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 2 of 63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 3 of 63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 4 of 63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 5 of 63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 6 of 63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 7 of 63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 8 of 63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 9 of 63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 10 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 11 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 12 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 13 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 14 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 15 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 16 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 17 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 18 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 19 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 20 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 21 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 22 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 23 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 24 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 25 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 26 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 27 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 28 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 29 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 30 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 31 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 32 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 33 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 34 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 35 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 36 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 37 of
                                       63




                    POP UP THAT SHOWS WHEN YOU CLICK FAQ ON THE PATH
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 38 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 39 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 40 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 41 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 42 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 43 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 44 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 45 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 46 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 47 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 48 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 49 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 50 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 51 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 52 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 53 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 54 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 55 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 56 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 57 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 58 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 59 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 60 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 61 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 62 of
                                       63
Case 1:19-cv-25046-RNS Document 169-1 Entered on FLSD Docket 03/13/2020 Page 63 of
                                       63
